Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 5, 9 and 15-16 are amended. Claims 2, 6 and 10 are cancelled. Claims 1, 3-5, 7-9 and 11-18 are pending.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted on 7/5/2022 and 10/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed on 6/7/2022 with respect to the 101 rejection of Claims 15-16, have been fully considered and are persuasive in light of the applicant’s amendment.  The 101 rejection of Claims 15-16 has been withdrawn. 

Applicant’s arguments, filed on 6/7/2022 with respect to the 103 rejection of claims 1, 3-5, 7-9 and 11-18, have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 9, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2018/0041936 A1) in view of Yang (US Pub. No. 2019/0320492 A1).

Regarding claim 1, Kim discloses a method for reporting measurement information (See Par. [26]-[27], [173] of Kim for a reference to measuring deferential neighbor beams and reporting measurements), applied to a terminal device in an idle state or an inactive state (See Par. [306]-[307], [318] and Fig. 35; 3510 of Kim for a reference to the terminal in the idle state performs a series of operation, including measuring the serving cell’s beam and measuring the neighbor beams as well), comprising: 
measuring, by the terminal device, signal quality of at least one cell (See Par. [326] and Fig. 36; 3640 of Kim for a reference to the terminal may start the neighbor beam measurement on the intra-TRP); and 
reporting, by the terminal device, the measurement information according to the signal quality of each cell in the at least one cell (See Par. [173], [391], [486] of Kim for a reference to the measured neighbor beams results are reported from the access terminal to the network device), 
wherein before measuring, by the terminal device, the signal quality of the at least one cell (See Par. [153], [307], [319] and Fig. 35; 3530 of Kim for a reference to the terminal may measure the serving beam and the neighbor beams based on the system information received from the network device [Therefore, receiving the indication comes before performing the measurements]), the method further comprises: 
receiving, by the terminal device, first indication information broadcasted by a network device (See Par. [151] and Fig. 9 of Kim for a reference to one cell may use system information (SIB) 910 to broadcast a numerology supported by the one cell's own 920 and neighbor frequencies/cells 930 and 935 [System information (SIB) 910 is mapped to the first indication information]); and determining, by the terminal device, the at least one cell according to the first indication information (See Par. [319]-[320] and Fig. 35 of Kim for a reference to the terminal receives the system information through the serving beam (Step 3530). The terminal may measure the serving beam and the neighbor beams (Step 3530). If the measurement result for the neighbor beam corresponds to the beam reselection, the terminal may reselect the beam (Step 3550)); wherein the first indication information comprises an identifier of the at least one cell (See Par. [453], [461], [468] of Kim for a reference to the system information includes the operator information of the cell, that is, the PLMN identifier [Cell ID]), a measurement frequency and a subcarrier spacing (See Par. [112]-[113], [151] of Kim for a reference to one cell may use system information (SIB) 910 to broadcast a numerology supported by the one cell's own and neighbor frequencies/cells . Numerologies may include a combination of a frequency bandwidth, sub-carrier spacing, a cyclic prefix (CP) length, a subframe length, and the like).

Kim does not explicitly disclose determining, by the terminal device, a threshold value; 
generating, by the terminal device, measurement information according to whether the signal quality of each cell meets the threshold value.

However, Yang discloses determining, by the terminal device, a threshold value (See Par. [43], [54] of Yang for a reference to determining, by the terminal device,  the signal strength threshold according to the minimum signal strength value, received from the network device); 
generating, by the terminal device, measurement information according to whether the signal quality of each cell meets the threshold value (See Par. [59], [150], [186] and Fig. 3; S310 of Yang for a reference to a network device transmits an indication information to a terminal device to instruct the terminal device to determine a target downlink receiving beam from at least one downlink receiving beam by measuring a received first signal. The measurement is stopped if the first signal strength is greater than or equal to the signal strength threshold).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Yang and Kim. The motivation for combination would be improving the communication system’s performance, by reducing the time required for the terminal device to select the downlink receiving beam. (Yang; Par. [14])


Regarding claim 9, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a terminal device (See Kim; Fig. 12; Terminal) comprises: a processor (See Kim; Fig. 12; Baseband Processor 1220), configured to call and run a computer program from a memory (See Kim; Fig. 12; Storage 1230).
  

Regarding claim 13, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a chip (See Kim; Fig. 12; Terminal), comprising: a processor (See Kim; Fig. 12; Baseband Processor 1220), configured to call and run a computer program from a memory (See Kim; Fig. 12; Storage 1230).


Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a non-transitory storage medium (See Kim; Fig. 12; Storage 1230), for storing a computer program (See Par. [166] of Kim for a reference to the storage 1230 may store data such as basic programs, application programs, and configuration information for the operation of the terminal).  


Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a computer program product, comprising computer program instructions  (See Par. [166] of Kim for a reference to the storage 1230 may store data such as basic programs, application programs, and configuration information for the operation of the terminal).  

6.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Yang and further in view of Spreadtrum Communications (CN 106535223 A; indicated in IDS filed by the applicant, and referred to as Spreadtrum)

15			 	Regarding claim 3, the combination of Kim and Yang does not explicitly disclose wherein reporting, by the terminal device, the measurement information according to the signal quality of each cell in the at least one cell comprises: reporting, by the terminal device, the signal quality of each cell to the network device according to an order of signal quality from high to low.  

However, Spreadtrum discloses reporting, by the terminal device, the signal quality of each cell to the network device according to an order of signal quality from high to low (See Par. [9]-[11] of Spreadtrum for a reference to the mobile terminal measures the signal quality of adjacent cells from high to low and results are ranked up and reported in order to the serving cell).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Spreadtrum, Yang and Kim. The motivation for combination would be improving the communication system’s performance, by providing an efficient method of measuring signal quality with reduced time and power consumption. (Spreadtrum; Par. [6])

Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim 3.
  
7.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Yang and further in view of NPL; Ericsson: "Faster measurements and signaling for Ultra reliable mobility", 3GPP DRAPT; R2-1700921, Web page retrieved on 2/4/2017; indicated in IDS filed by the applicant, and referred to as Ericsson.

Regarding claim 4, the combination of Kim and Yang does not explicitly disclose wherein reporting, by the terminal device, the measurement 20information according to the signal quality of each cell in the at least one cell comprises: carrying, by the terminal device, the measurement information in a message 5, MSG5, and reporting the measurement information to the network device.  

However, Ericsson discloses carrying, by the terminal device, the measurement information in a message 5, MSG5, and reporting the measurement information to the network device (See Section 2.3 and Fig. 2 of Ericsson for a reference to that, as shown in Fig. 2, fast measurement reports are sent in a message ranked after Msg4. Therefore, Msg5 would reasonably be the straightforward numbering of the next message sent in the procedure).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson, Yang and Kim. The motivation for combination would be improving the communication system’s performance, by providing a more efficient handover process, when enabling fast reporting of quality measurement results. (Ericsson; Page 1; Section 1)

Regarding claim 12, the claim is interpreted and rejected for the same reasons as set forth in claim 4.

8.	Claims 5, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Yang and further in view of NPL; Nokia Alcatel: "Considerations on fast access inter-site small cells in NR", 3GPP DRAFT: R2-167545, Web page retrieved on 11/13/2016; indicated in IDS filed by the applicant, and referred to as Nokia.

Regarding claim 5, Kim discloses a method for configuring a terminal device (See Kim; Fig. 12; Terminal), comprising: 
receiving, by a network device, measurement information sent by a terminal device(See Par. [173], [391], [486] of Kim for a reference to the measured neighbor beams results are reported from the access terminal to the network device), 25wherein the measurement information is information generated by the terminal device in an idle state or an inactive state according to signal quality of each cell in at least one cell (See Par. [306]-[307], [318] and Fig. 35; 3510 of Kim for a reference to the terminal in the idle state performs a series of operation, including measuring the serving cell’s beam and measuring the neighbor beams as well); 
wherein before measuring, by the terminal device, the signal quality of the at least one cell (See Par. [153], [307], [319] and Fig. 35; 3530 of Kim for a reference to the terminal may measure the serving beam and the neighbor beams based on the system information received from the network device [Therefore, receiving the indication comes before performing the measurements]), the method further comprises: 
receiving, by the terminal device, first indication information broadcasted by a network device (See Par. [151] and Fig. 9 of Kim for a reference to one cell may use system information (SIB) 910 to broadcast a numerology supported by the one cell's own 920 and neighbor frequencies/cells 930 and 935 [System information (SIB) 910 is mapped to the first indication information]); and determining, by the terminal device, the at least one cell according to the first indication information (See Par. [319]-[320] and Fig. 35 of Kim for a reference to the terminal receives the system information through the serving beam (Step 3530). The terminal may measure the serving beam and the neighbor beams (Step 3530). If the measurement result for the neighbor beam corresponds to the beam reselection, the terminal may reselect the beam (Step 3550)); wherein the first indication information comprises an identifier of the at least one cell (See Par. [453], [461], [468] of Kim for a reference to the system information includes the operator information of the cell, that is, the PLMN identifier [Cell ID]), a measurement frequency and a subcarrier spacing (See Par. [112]-[113], [151] of Kim for a reference to one cell may use system information (SIB) 910 to broadcast a numerology supported by the one cell's own and neighbor frequencies/cells . Numerologies may include a combination of a frequency bandwidth, sub-carrier spacing, a cyclic prefix (CP) length, a subframe length, and the like).

Kim does not explicitly disclose determining, by the terminal device, a threshold value; 
generating, by the terminal device, measurement information according to whether the signal quality of each cell meets the threshold value.

However, Yang discloses determining, by the terminal device, a threshold value (See Par. [43], [54] of Yang for a reference to determining, by the terminal device,  the signal strength threshold according to the minimum signal strength value, received from the network device); 
generating, by the terminal device, measurement information according to whether the signal quality of each cell meets the threshold value (See Par. [59], [150], [186] and Fig. 3; S310 of Yang for a reference to a network device transmits an indication information to a terminal device to instruct the terminal device to determine a target downlink receiving beam from at least one downlink receiving beam by measuring a received first signal. The measurement is stopped if the first signal strength is greater than or equal to the signal strength threshold).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Yang and Kim. The motivation for combination would be improving the communication system’s performance, by reducing the time required for the terminal device to select the downlink receiving beam. (Yang; Par. [14])

The combination of Kim and Yang discloses does not explicitly disclose configuring, by the network device, a secondary network device and/or a secondary 1PCT/CN2018/091516 serving cell for the terminal device according to the measurement information.  

However, Nokia discloses configuring, by the network device, a secondary network device and/or a secondary 1PCT/CN2018/091516 serving cell for the terminal device according to the measurement information (See Section 2.3 and Fig. 7 of Nokia for a reference to that based on measurement report sent, by the UE, to the primary [Serving] cell, the serving cell configures the small [neighboring] cell as the secondary cells).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson, Yang and Kim. The motivation for combination would be improving the communication system’s performance, by reducing the delay of offloading to a small cell with a better quality than the serving cell. (Nokia; Page 1; Section 1)


Regarding claim 14, the claim is interpreted and rejected for the same reasons as set forth in claim 5, including a chip (See Kim; Fig. 12; Terminal), comprising: a processor (See Kim; Fig. 12; Baseband Processor 1220), configured to call and run a computer program from a memory (See Kim; Fig. 12; Storage 1230).


Regarding claim 16, the claim is interpreted and rejected for the same reasons as set forth in claim 5, including a non-transitory storage medium (See Kim; Fig. 12; Storage 1230), for storing a computer program (See Par. [166] of Kim for a reference to the storage 1230 may store data such as basic programs, application programs, and configuration information for the operation of the terminal).  


Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 5, including a computer program product, comprising computer program instructions (See Par. [166] of Kim for a reference to the storage 1230 may store data such as basic programs, application programs, and configuration information for the operation of the terminal).  


9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Yang in view of Nokia and further in view of Spreadtrum.

Regarding claim 7, the combination of Kim, Yang and Nokia does not explicitly disclose wherein reporting, by the terminal device, the measurement information according to the signal quality of each cell in the at least one cell comprises: reporting, by the terminal device, the signal quality of each cell to the network device according to an order of signal quality from high to low.  

However, Spreadtrum discloses reporting, by the terminal device, the signal quality of each cell to the network device according to an order of signal quality from high to low (See Par. [9]-[11] of Spreadtrum for a reference to the mobile terminal measures the signal quality of adjacent cells from high to low and results are ranked up and reported in order to the serving cell).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Spreadtrum, Nokia, Yang and Kim. The motivation for combination would be improving the communication system’s performance, by providing an efficient method of measuring signal quality with reduced time and power consumption. (Spreadtrum; Par. [6])

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Yang in view of Nokia and further in view of Ericsson.
Regarding claim 8, the combination of Kim, Yang and Nokia does not explicitly disclose wherein reporting, by the terminal device, the measurement 20information according to the signal quality of each cell in the at least one cell comprises: carrying, by the terminal device, the measurement information in a message 5, MSG5, and reporting the measurement information to the network device.  

However, Ericsson discloses carrying, by the terminal device, the measurement information in a message 5, MSG5, and reporting the measurement information to the network device (See Section 2.3 and Fig. 2 of Ericsson for a reference to that, as shown in Fig. 2, fast measurement reports are sent in a message ranked after Msg4. Therefore, Msg5 would reasonably be the straightforward numbering of the next message sent in the procedure).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson, Nokia, Yang and Kim. The motivation for combination would be improving the communication system’s performance, by providing a more efficient handover process, when enabling fast reporting of quality measurement results. (Ericsson; Page 1; Section 1)



Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ryoo et al. (US. Publication no. 2020/0037345 A1) discloses a method of operating a eNB and a UE to achieve an energy efficiency KPI discussed by 3GPP RAN 5G SI.
Chae et al. (US. Pub. No. 2016/0007269 A1) discloses  a method of transmitting and receiving a discovery signal related to device-to-device (D2D) communication.
Nimbalker et al. (US 2014/0187283 A1) discloses a method for correctly device-to-device communication in a wireless network.




12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


13.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413